NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE Principal Amount: $Issue Date: June , Purchase Price: $ SUBORDINATED SECURED CONVERTIBLE PROMISSORY NOTE FOR VALUE RECEIVED, Flint Telecom Group, Inc., a Nevada corporation (hereinafter called “Borrower”), hereby promises to pay to ,located at , Fax:() - (together with its successors, representatives, and permitted assigns, the “Holder”) or order, without demand, the sum of ($) (“Principal Amount”) on December , 2010 (the “Maturity Date”), if not sooner paid. ThePurchase Price of this Note represents a15.00% original issue discount to the Principal Amount (the “OID”). This Note has been entered into pursuant to the terms of a subscription agreement between the Borrower and the Holderdated at or about the date hereof (the “Subscription Agreement”), and shall be governed by the terms of such Subscription Agreement.Unless otherwise separately defined herein, all capitalized terms used in this Note shall have the same meaning as is set forth in the Subscription Agreement.The following terms shall apply to this Note: ARTICLE I GENERAL PROVISIONS 1.1 Interest.The outstanding principal amount of this Note shall bear simple interest at a rate of ten percent (10%) per annum from the date of this Note above until the Maturity Date.Such interest will be based on a 365-day year and calculated for the actual number of days elapsed in which interest is being calculated. 1.2 Interest Payments.The Borrower shall pay the Holder all accrued but unpaid interest on the first business day of each calendar month commencing the month of August 2009.The Holder shall have no obligation to deliver to the Borrower any invoice or other statement setting forth the amount of principal, interest or any other amount due on any payment date, and any absence by the Holder to provide any such invoice or statement shall not reduce or otherwise impair the Borrower’s obligation to pay any amounts payable hereunder.The
